DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see REMARKS, filed 28 FEBRUARY 2022, with respect to the objection to the drawings and the 103 art rejections have been fully considered and are persuasive.  The objection to the drawings and the 103 art rejections has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the previous Office Action, the Examiner had indicated the Claims 6-10 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In the amendment to the claims, Applicant has amended Claim 6 so that it is now is independent form and all other claims depend from Claim 6.  Claims 1 and 3-4 are cancelled.  
As previously indicated, the claim limitation directed towards the structural orientation of the main channel is intermediate the plates forming the wall and the base is not found or suggested in the prior art or upon searching by the Examiner.  The closest prior art the Examiner has come upon is the GRENNER and RUTTER references that teach the main channel and plates, respectively but the channel is not intermediate the plates.  As seen in RUTTER, the plates are high above any channel type element for laterally displacing fluid within the device.    
The closest prior art of record is to KUROWSKI, US Publication No. 2014/0134595 A1, and further in view of GRENNER, US Patent 5,051,237 A.
KUROWSKI discloses a microfluidic apparatus, Figure 1 and 2, abstract, device, [0036, 0041, 0042], comprising: a substrate including oppositely disposed first and second sides, Figure 1, device 1 comprises a carrier 4, interpreted to be a substrate, inherently having a first and second side, [0036-0037]; a chamber extending into the substrate from the first side toward the second side to a base, Figure 1 and 2, fluidic system 5, [0036, 0038]; and, a main channel extending along at least a portion of the wall of the chamber along the base of the chamber, Figure 1, channel 7, [0044].
The GRENNER discloses a microfluidic apparatus, Figure 1 and 5, device 10, abstract, Column 3 line 42-45, comprising : a substrate including oppositely disposed first and second sides, Figure 1, first member 12, Column 3 line 42-45; a chamber extending into the substrate from the first side toward the second side to a base, Figure 1, aperture 20, Column 3 line 45-50; the chamber including protruding elements forming a wall of the chamber, Figure 3, liquid directing elements 26, Column 5 line 67-Column 6 line 5. 
However, both the KUROWSKI and GRENNER fail to teach or suggest the limitation of original Claim 6, which teaches the structural limitation of a main channel is intermediate the plates forming the wall and the base.  
Claims 2 and 5-12 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797